—In a medical malpractice action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County (Greenstein, J.), entered March 9, 1984, which, upon the motion of defendant for judgment as a matter of law made at the conclusion of the presentation of evidence by plaintiff, dismissed his complaint for failure to make out a prima facie case.
Judgment affirmed, with costs.
In order to establish a prima facie case of medical malpractice, expert testimony is required to establish proximate cause unless the causal relationship is readily apparent to the trier of fact (Lipsius v White, 91 AD2d 271). In this case, it is not readily apparent that the alleged damages were caused by the alleged malpractice of defendant. Since a jury may not be permitted to speculate as to the cause of an injury, expert opinion evidence was needed in order for plaintiff to establish a prima facie case (Hirsch v Safian, 257 App Div 212). As none was offered, the complaint was properly dismissed. Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.